DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NO: 14 in the reply filed on June 14, 2021 is acknowledged.

Improper Markush Grouping
Claims 1-3 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claims 1-3 are drawn to a recombinant DNA molecule comprising a DNA sequence having at least 85%, 90%, or 95% sequence identity to a sequence selected from the group consisting of SEQ ID NOs:2-8, 12-14, and 16-19. The species SEQ ID NOs:2-8, 12-14, and 16-19 do not share a substantial structural feature as well as a common use that flows from the substantial structural feature because SEQ ID NOs:2-8, 12-14, and 16-19 are different types of regulatory sequences obtained from different genes in different plant species, as evidenced by the description of the sequences at pages 4-6 of 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 as it reads on the elected species is drawn to a recombinant DNA molecule comprising a DNA sequence selected from the group consisting of:
a)    a sequence with at least 85 percent sequence identity to SEQ ID NO: 14;
b)    a sequence comprising SEQ ID NO: 14; and
c)    a fragment of SEQ ID NO: 14, wherein the fragment has gene-regulatory activity;
wherein said sequence is operably linked to a heterologous transcribable DNA molecule.
The specification at page 9 in paragraph [37] defines “gene regulatory activity” as referring to “the ability to affect the expression of an operably linked transcribable DNA molecule, for instance by affecting the transcription and/or translation of the operably linked transcribable DNA molecule”.
The specification, in paragraph [24] spanning pages 5-6, describes SEQ ID NO: 14 as “a DNA sequence of a chimeric-rearranged enhancer, E-DaMV.H-Flt:1, derived from multiple public Dahlia mosaic virus promoters. A first fragment is derived from the promoter of the DaMV-Holland (DaMV-H) strain, Genbank accession EU090957, nucleotides 1177-1494. This fragment is operably linked to a second fragment derived from the DaMV-H promoter, nucleotides 1003-1176. In the native DaMV promoter configuration, the second fragment would precede the first fragment. Within the first fragment, nucleotides 287 through 288, and nucleotides 319 through 322 were changed to sequences in analogous locations of a DaMV promoter within Genbank accession JX272320.”.
The specification at page 36 in paragraph [112] discloses that “operably linking the chimeric-rearranged enhancer, E-DaMV.H-Flt:1 (SEQ ID NO:14) 5' to the promoter within 
The specification does not describe the gene regulatory activity of other DNA molecules comprising other DNA sequences with at least 85% sequence identity to SEQ ID NO:14.
With respect to the effect of altering the structure of enhancer elements, it was known at the time of filing that altering the structure of an enhancer element can also alter its function.
See, for example, Riethoven (Regulatory regions in DNA: promoters, enhancers, silencers, and insulators. Methods Mol. Biol. 2010;674:33-42), who teaches that chromosome rearrangements, deletion of, or point mutations in enhancers can cause abnormal phenotypes as a consequence of the change in the enhancers structure (paragraph spanning pages 38-39).
See also, for example, Weiher et al. (Multiple point mutations affecting the simian virus 40 enhancer. Science. 1983 Feb 11;219(4585):626-31), who generated a series of multiple point mutations affecting the simian virus 40 (SV40) enhancer-activator region, identifying two classes of point mutations affecting the activity of the region, one class that led to a decrease in gene expression, and a second class that completely abolished functional activity.
Given that claim 4 as it reads on the elected species broadly encompasses variants of SEQ ID NO:14 that have at least 85% sequence identity to SEQ ID NO:14 and that exhibit any type of gene regulatory activity, given the extremely limited disclosure that a single polynucleotide having the nucleotide sequence of SEQ ID NO:14 enhances the expression of an 

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant DNA molecule comprising a DNA sequence comprising the nucleotide sequence of SEQ ID NO: 14, does not reasonably provide enablement for a recombinant DNA molecule comprising a DNA sequence comprising a nucleotide sequence that is a fragment of SEQ ID NO: 14, or that is a nucleotide sequence variant of SEQ ID NO: 14. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 as it reads on the elected species is broadly drawn to a recombinant DNA molecule comprising a DNA sequence selected from the group consisting of:
a)    a sequence with at least 85 percent sequence identity to SEQ ID NO: 14;
b)    a sequence comprising SEQ ID NO: 14; and
c)    a fragment of SEQ ID NO: 14, wherein the fragment has gene-regulatory activity;

Claim 2 as it reads on the elected species is drawn to the recombinant DNA molecule of claim 1, wherein said sequence has at least 90 percent sequence identity to the DNA sequence of SEQ ID NO: 14.
Claim 3 as it reads on the elected species is drawn to the recombinant DNA molecule of claim 1, wherein said sequence has at least 95 percent sequence identity to the DNA sequence of SEQ ID NO: 14.
Claim 4 is drawn to the recombinant DNA molecule of claim 1, wherein the DNA sequence comprises gene regulatory activity.
Claim 5 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule comprises a gene of agronomic interest.
Claim 6 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers herbicide tolerance in plants.
Claim 7 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers pest resistance in plants.
Claim 8 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule encodes an dsRNA, an miRNA, or a siRNA.
Claim 9 is drawn to a transgenic plant cell comprising the recombinant DNA molecule of claim 1.
Claim 10 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a monocotyledonous plant cell.
Claim 11 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a dicotyledonous plant cell.

Claim 13 is drawn to a progeny plant of the transgenic plant of claim 12, or a part thereof, wherein the progeny plant or part thereof comprises said recombinant DNA molecule.
Claim 14 is drawn to a transgenic seed, wherein the seed comprises the recombinant DNA molecule of claim 1.
Claim 15 is drawn to a method of producing a commodity product comprising obtaining a transgenic plant or part thereof according to claim 12 and producing the commodity product therefrom.
Claim 16 is drawn to the method of claim 15, wherein the commodity product is seeds, processed seeds, protein concentrate, protein isolate, starch, grains, plant parts, seed oil, biomass, flour and meal.
Claim 17 is drawn to a method of expressing a transcribable DNA molecule comprising obtaining a transgenic plant comprising the recombinant DNA molecule of claim 1 and cultivating plant, wherein the transcribable DNA is expressed.
The specification at page 9 in paragraph [37] defines “gene regulatory activity” as referring to “the ability to affect the expression of an operably linked transcribable DNA molecule, for instance by affecting the transcription and/or translation of the operably linked transcribable DNA molecule”.
The specification, in paragraph [24] spanning pages 5-6, describes SEQ ID NO: 14 as “a DNA sequence of a chimeric-rearranged enhancer, E-DaMV.H-Flt:1, derived from multiple public Dahlia mosaic virus promoters. A first fragment is derived from the promoter of the DaMV-Holland (DaMV-H) strain, Genbank accession EU090957, nucleotides 1177-1494. This 
The specification at page 36 in paragraph [112] discloses that “operably linking the chimeric-rearranged enhancer, E-DaMV.H-Flt:1 (SEQ ID NO:14) 5' to the promoter within EXP-Zm.LTP-SETit.Act4 that is comprised within EXP-DaMV.H-Flt +Zm.Ltp+SETit.Act4:1 (SEQ ID NO:16) and EXP-DaMV.H-Flt +Zm.Ltp+Zm.Ltp+SETit.Act4:4 (SEQ ID NO:17), GUS expression increased in the leaf relative to the root”, and that the orientation of the enhancer within these two EXPs affected the relative levels of GUS expression in the root and leaves such that “The ratio of root to leaf expression was higher when the E-DaMV.H-Flt:1 was oriented in the reverse orientation in comparison to the forward orientation”.
The specification does not disclose the gene regulatory activity of other DNA molecules comprising other DNA sequences that are fragments of SEQ ID NO:14, or the gene regulatory activity of other DNA molecules comprising other DNA sequences with at least 85% sequence identity to SEQ ID NO:14.
The full scope of the claimed invention is not enabled because the gene regulatory activity, if any, of fragments and variants of SEQ ID NO:14 is unpredictable, since altering the structure of a polynucleotide that is an enhancer element can also alter its function.
See, for example, Riethoven (Regulatory regions in DNA: promoters, enhancers, silencers, and insulators. Methods Mol. Biol. 2010;674:33-42), who teaches that chromosome 
See also, for example, Weiher et al. (Multiple point mutations affecting the simian virus 40 enhancer. Science. 1983 Feb 11;219(4585):626-31), who generated a series of multiple point mutations affecting the simian virus 40 (SV40) enhancer-activator region, identifying two classes of point mutations affecting the activity of the region, one class that led to a decrease in gene expression, and a second class that completely abolished functional activity.
See additionally, for example, Davies et al. (Identification and use of the sugarcane bacilliform virus enhancer in transgenic maize. BMC Plant Biol. 2014 Dec 19;14:359), who teach that different fragments of the SCBV282 enhancer exhibit different levels of enhancer activity when operably linked to a truncated ZmADH1 promoter (pages 4-5; Figure 4).
In the instant case the specification provides no guidance with respect to how to alter the length or the sequence of SEQ ID NO:14 in a manner that a useful gene regulatory activity is retained or is achieved. Absent such guidance one skilled in the art would have to generate each fragment and variant of SEQ ID NO:14 encompassed by the claims, and then determine which gene regulatory activities, if any, can be performed by each fragment or variant. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chittoor et al. U.S. Patent Application Publication No. 20140283200, published Sep. 18, 2014.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1 as it reads on the elected species is broadly drawn to a recombinant DNA molecule comprising a DNA sequence selected from the group consisting of:
a)    a sequence with at least 85 percent sequence identity to SEQ ID NO: 14;

c)    a fragment of SEQ ID NO: 14, wherein the fragment has gene-regulatory activity;
wherein said sequence is operably linked to a heterologous transcribable DNA molecule.
Claim 4 is drawn to the recombinant DNA molecule of claim 1, wherein the DNA sequence comprises gene regulatory activity.
Claim 5 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule comprises a gene of agronomic interest.
Claim 6 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers herbicide tolerance in plants.
Claim 7 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers pest resistance in plants.
Claim 8 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule encodes an dsRNA, an miRNA, or a siRNA.
Claim 9 is drawn to a transgenic plant cell comprising the recombinant DNA molecule of claim 1.
Claim 10 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a monocotyledonous plant cell.
Claim 11 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a dicotyledonous plant cell.
Claim 12 is drawn to a transgenic plant, or part thereof, comprising the recombinant DNA molecule of claim 1.
Claim 13 is drawn to a progeny plant of the transgenic plant of claim 12, or a part thereof, wherein the progeny plant or part thereof comprises said recombinant DNA molecule.

Claim 15 is drawn to a method of producing a commodity product comprising obtaining a transgenic plant or part thereof according to claim 12 and producing the commodity product therefrom.
Claim 16 is drawn to the method of claim 15, wherein the commodity product is seeds, processed seeds, protein concentrate, protein isolate, starch, grains, plant parts, seed oil, biomass, flour and meal.
Claim 17 is drawn to a method of expressing a transcribable DNA molecule comprising obtaining a transgenic plant comprising the recombinant DNA molecule of claim 1 and cultivating plant, wherein the transcribable DNA is expressed. 
Chittoor et al. teach a recombinant DNA molecule comprising a DNA sequence (SEQ ID NO:51) that is regulatory expression element that comprises a fragment of SEQ ID NO: 14 and that can be operably linked to a heterologous transcribable DNA molecule (paragraphs [0013], [0026], [0030], [0108]-[0110] and Table 18) – see also sequence alignment below. The fragment has gene-regulatory activity in the context of the regulatory expression element. A transgenic plant comprising the recombinant DNA molecule is cultivated and the transcribable DNA is expressed (paragraph [0111] and Tables 19 and 20). The regulatory expression element can be operably linked to a heterologous transcribable DNA molecule that encodes an dsRNA, an miRNA, or a siRNA (paragraph [0027], [0057]). The regulatory expression element can be operably linked to a heterologous transcribable DNA molecule that comprises a gene of agronomic interest, including a gene that confers herbicide tolerance in plants and a gene that confers pest resistance in plants (paragraph [0059]). Chittoor et al. teach a transgenic plant cell, 

Sequence alignment between nucleotides 211-259 of SEQ ID NO:14 and nucleotides 286-238 of SEQ ID NO: 51 of Chittoor et al.:

RESULT 8
US-14-205-251-51/c
; Sequence 51, Application US/14205251
; Publication No. US20140283200A1
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  TITLE OF INVENTION: PLANT REGULATORY ELEMENTS AND USES THEREOF
;  FILE REFERENCE: MONS:332US
;  CURRENT APPLICATION NUMBER: US/14/205,251
;  CURRENT FILING DATE: 2014-03-11
;  PRIOR APPLICATION NUMBER: 61/785,268
;  PRIOR FILING DATE: 2014-03-14
;  NUMBER OF SEQ ID NOS: 57
; SEQ ID NO 51
;  LENGTH: 422
;  TYPE: DNA
;  ORGANISM: Dahlia mosaic virus
US-14-205-251-51

  Query Match              9.9%;  Score 49;  DB 54;  Length 422;
  Best Local Similarity   100.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        211 CATTATTGGAGGATGAGTCACTGCAAGCTGTAAAGCTTGTATTATTGCT 259
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        286 CATTATTGGAGGATGAGTCACTGCAAGCTGTAAAGCTTGTATTATTGCT 238


Remarks

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662